Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Amendment
	Applicant’s amendment filed 3/24/2022 has been received and entered.  Claims 1-21, 23-25, 27-31, 33, 44, 45, 47 and 48 have been amended, and claims 22 and 46 have been cancelled (and incorporated into claims 1 and 25 respectively for the use of a training model).  
Claims 1-21, 23-45, 47 and 48 are pending.

Election/Restriction
Applicant's election with traverse of Group I in the reply filed on 6/16/2021 was acknowledged.  Upon review of the claims, it did not appear to be an undue burden to search and consider together, and the restriction requirement was withdrawn.
Claims 1-21, 23-24, drawn to a method comprising receiving read data and modeling to provide significance information and claims 25-45, 47, 48, drawn to a system comparing a processor and storage medium with instruction to generate significance information are currently under examination.

Priority
	This application filed 8/31/2018 claims benefit to US provisional application 62/553593 filed 9/1/2017, and is related to PCT/US18/49244 filed 8/31/2018.
	No comment by Applicant has been made in the response.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Claim 1-21, 23-45, 47 and 48 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of copending Application No. 16/201912 (docketed, final action mailed 5/12/2022) is withdrawn. 
Upon review of the pending claims in each of the applications, it is agreed that the claims are distinct and do not provide limitations that are obvious over each other.  Pending claim 1 of ‘912 is provided for comparison and clarity of the record.
1. A method comprising: generating a plurality of candidate variants of a cell free nucleic acid sample of a subject; 
for each position of a plurality of positions of a reference allele: 
determining a first depth and a first alternate depth of first sequence reads from the cell free nucleic acid sample, wherein the first depth represents a total number of the first sequence reads at the position, and wherein the first alternate depth represents a number of the first sequence reads having a mutation at the position based on the reference allele; 
determining a second depth and a second alternate depth of second sequence reads from a genomic nucleic acid sample of the subject, wherein the second depth represents a total number of the second sequence reads at the position, and wherein the second alternate depth represents a number of the second sequence reads having a mutation at the position based on the reference allele; 
determining a first likelihood of true alternate frequency of the cell free nucleic acid sample by modeling the first alternate depths using a first function parameterized 2by the first depths and the true alternate frequency of the cell free nucleic acid sample; 
determining a second likelihood of true alternate frequency of the genomic nucleic acid sample by modeling the second alternate depths using a second function parameterized by the second depths and the true alternate frequency of the genomic nucleic acid sample; 
filtering the plurality of candidate variants at least by a machine learning model using the 
 first likelihood and the second likelihood to determine a probability that the true alternate frequency of the cell free nucleic acid sample is greater than a function of the true alternate frequency of the genomic nucleic acid sample; and 
outputting the filtered candidate variants.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21, 23-45, 47 and 48 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn.
The amendments to the claims to provide greater detail to the analysis has clarified the issue of ‘applying a significance model’ to generate ‘significance information’ previously raised.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-21, 23-45, 47 and 48 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn.  
Amendments to the claims to indicate that ‘stratification’ is based on the mutations in the read segment has addressed the basis of the rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21, 23-45, 47 and 48 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim analysis
Claim 1 has been amended and still is generally directed to a method of reporting if a target read represents a true or false positive based on significance information about the target read segment, and claim 25 is directed to the system comprising a processor and storage medium with the instructions for the method of claim 1.  More specifically, the method as amended requires that the read has a variant, and that the distributions are used in the significance model and that the distributions represent a control without any variants to determine baseline noise and from samples of healthy individuals that have stratified/sorted target read segment.  As amended, the claims provide for a computer implemented method where a target read segment and read frequency data are ‘stratified’, accessed for information/parameters specific for the stratification, using modelling to obtain scores representing a distribution of the accessed information/parameters, using the scores to generate a ‘significance information’ and based on the ‘significance information’ ‘reporting the target read segment as one of a true or false positive’ (for the system, the method is stored and implemented by the processor of the system).  Dependent claims have been amended to be consistent with amendments to the independent claims, and set forth the source and nature of the reads being analyzed and whether they are true or false positives (claims 2-8, 15-17), further details of the analysis steps requirements (claims 9-14, 18, 20-21), and what and how the model does or trained (claims 19, 22-24).

For step 1 of the 101 analysis, as amended the method claims are found to be directed to a statutory category of a process.  The system claims are found to be directed to a statutory category of a system where the method instructions are stored on a non-transitory medium.
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of accessing sequence data and evaluating the read data through modelling.  The steps of obtaining read data and parameters associated with the read data for modelling to arrive at the indication of true or false positive that the read represents are instructional steps.  The claim set forth using known algorithms for distribution for use in providing two or more scores based on the parameters.  The judicial exception is a set of instructions for analysis of sequence data, and appear to fall into the category of Mathematical Concepts, that is mathematical calculations for the use of various possible distribution functions, and into the category of Mental Processes, that is concepts performed in the human mind (including an observation, evaluation, judgment, opinion) where here the method steps do not require a computer and given the generic nature of the analysis steps appear to be steps one can perform in one’s mind or on paper.  For example obtaining a sequence read and Phred score and determining the sequence relative to a reference based on the reliability of the read.
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims do not have an additional element required of the method, and the steps provide only the analysis and conclusion (true or false positive) regarding a given segment of read data.  This judicial exception requires steps recited at high level of generality and are only stored on a non-transitory medium, and is not found to be a practical application of the judicial exception as broadly set forth.
For step 2B of the 101 analysis, the independent claims could be interpreted to have an additional element found to be the steps of obtaining sequence data for the analysis (i.e. receiving the read data into a memory for processing/analysis).  As such, the claims do not appear to provide for any additional element to consider under step 2B.  As provided in the claim analysis above, the method claims do not recite nor require the use of a computer, and it is noted that in explaining the Alice framework, the Court wrote that "[i]n cases involving software innovations, [the step one] inquiry often turns on whether the claims focus on the specific asserted improvement in computer capabilities or, instead, on a process that qualifies as an abstract idea for which computers are invoked merely as a tool."  The Court further noted that "[s]ince Alice, we have found software inventions to be patent-eligible where they have made non-abstract improvements to existing technological processes and computer technology."  Moreover, these improvements must be specific -- "[a]n improved result, without more stated in the claim, is not enough to confer eligibility to an otherwise abstract idea . . . [t]o be patent-eligible, the claims must recite a specific means or method that solves a problem in an existing technological process."
As indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to analysis of sequence data.  While the instruction are stored on a medium and could be implemented on a computer, together the steps do not appear to result in significantly more than a means to compare sequences.  The judicial exception of the method as claimed can be performed by hand and in light of the previous claims to a computer medium and in light of the teaching of the specification on a computer.  In review of the instant specification the methods do not appear to require a special type of processor and can be performed on a general purpose computer.  The second part, Step 2B of the two step analysis is to determine whether any element or combination of elements, in the claim is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception.  No additional steps are recited in the instantly claimed invention that would amount to significantly more than the judicial exception.  Without additional limitations, a process that employs mathematical algorithms (distribution of ‘parameters’) to manipulate existing information (apply ‘a significance model’) to generate additional information (provide a score that indicates true or false positive) is not patent eligible. Furthermore, if a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is non-statutory.  In other words, patenting abstract idea (designing probes to a target sequence) cannot be circumvented by attempting to limit the use to a particular technological environment or purpose and desired result. 
Response to Applicant’s arguments
Applicants argue for step 1 applicants argue that the method should have been categorized as a process, noting the fact pattern of Nuijten, and note that the claims have been amended to a computer implemented method.
In response, the previous claims were not consistent with the fact pattern of Nuijten and only provided instructional steps.  However, as noted above in light of the amendments the claims are found to be directed to a statutory category.
Applicants argue for step 2 prong 1 that the claims are not directed to a judicial exception and have been oversimplified.  Applicants argue that they are not directed to a mental process, and citing the specification argue that the claim can not be practiced in one’s mind citing Examples 37 and 40 as well as McRo and SRI as analogous fact patterns.
In response, it is noted that limitations are not read into the claims and the data received for the target read segment is only a frequency which is subsequently analyzed.  There is no detail to the modelling required of the claim nor defined in the specification that is consistent with the examples, or even McRo which provide rules for overcoming a process previously done manually.  With respect to SRI, the claims do not require data packets, nor require any complexity other than noting where the data is from and what it represents, sequences from a healthy person and a sample with no variants as noise.
For step 2 prong 2, Applicants argue that the judicial exception is integrated into a practical application noting MPEP 2106.04d and arguing the claims are akin to those of Example 40 and SRI.
In response, as above the requirements of the claims do not require data packets or have any necessary complexity provided in the claims or defined in the specification.  Applicants do not point out a practical application, but analysis of data does not rise to a level of practical application under the analysis of prong 2.
Under Step 2B, Applicants argue that the claims provide an inventive concept, and note the claims require a step of stratification, and require training sets and models to evaluate a true or false positive.
In response, Step 2B evaluates additional elements of the claims, and presently the claims do not have any physical steps.  To the extent the claimed analysis steps are ‘computer implemented’, the steps have been found not to affect the function of the computer nor even require a computer for the analysis steps as broadly claimed.
Therefore, for the reasons above and of record, the rejection is maintained.
As noted previously, one way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial exception. Another way for the applicants to overcome the rejection is to persuasively argue that the claims contain elements in addition to the judicial exception that either individually or as an ordered combination are not well understood, routine, or conventional. Another way for the applicants to overcome the rejection is to persuasively argue that the claims as a whole result in an improvement to a technology. Persuasive evidence for an improvement to a technology could be a comparison of results of the claimed subject matter with results of the prior art, or arguments based on scientific reasoning that the claimed subject matter inherently results an improvement over the prior art. The applicants should show why the claims require the improvement in all embodiments. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

In review of the art of record methods to analyze read data for potential errors is the raw data or determination of variants relative to a reference were known.  For example Chudova et al. (WO 2015/184404) provides for methods in which sequence reads are obtained and aligned with a reference and partitioned into bins to assess and use coverage to evaluate copy number of a region of interest.  The analysis and assessment is performed using modeling which considers GC content and coverage as well as expected sequences of the read compared to a normal reference to determine a significance to the read data and arrive a correct copy number represented by the reads for a given sample.  Edgar et al provide a detailed explanation for the use of the usual vase amounts of read data for NGS, and a means of filtering, pair assembly and error correction for next-generation sequencing reads from such methods/platforms.  Similarly, Alic et al. provide an overview of addressing different types of errors in different NGS platforms, and an important initial step in read data analysis.  Additionally, Chandrananada et al (2014) teach models that consider stratification and GC content for coverage bias and provide that fragmentation bias can be corrected by applying read stratification by motif. Reads were stratified according to the breakpoint 3-mer and the single-position GC correction was carried out within each separate stratum (see section on single position model).  However, while there is an expectation of differences among samples and their respective sequences for example having different alleles, and sequence ‘errors’ introduced as part of some processes, the references fail to teach ‘parameters specific for stratification’ or guidance for ‘generating significance information’ based on applying a ‘significance model comprising two or more distributions’ as required of the instant claims.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Joseph Woitach/            Primary Examiner, Art Unit 1631